ORDER
The Disciplinary Review Board having filed a report with the Court recommending that RICHARD B. WEIL of MONTCLAIR, who was admitted to the bar of this State in 1973, and who was temporarily suspended from practice by Order of the Court dated October 17, 1995, and who remains suspended, be disbarred for the knowing misappropriation of client funds and for violating RPC 1 .15(a) (safekeeping property) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RICHARD B. WEIL having failed to appear on the return date of the order to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that RICHARD B. WEIL be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by RICHARD B. WEIL, pursuant to Rule 1:21-6, be restrained from disbursement except upon application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that RICHARD B. WEIL be and hereby is permanently restrained and enjoined from practicing law; and it is further
*431ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.